FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT dated as of October 24, 2013, to the Distribution Agreement, dated as of October 23, 2009 (the "Agreement"), is entered into by and among TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the "Trust") on behalf of its series, CONVERGENCE FUNDS (the "Fund"), QUASAR DISTRIBUTORS, LLC, (the “Distributor”) and CONVERGENCE INVESTMENTS PARTNERS, LLC, a Kansas limited liability corporation and the investment advisor to the Trust (the “Advisor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the Convergence Opportunities Fund; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS QUASAR DISTRIBUTORS, LLC By:/s/ John Buckel By:/s/ James R. Schoenike Printed Name: John Buckel Printed Name: James R. Schoenike Title: President Title: President CONVERGENCE INVESTMENTS PARTNERS, LLC By: /s/ David J. Abitz Name:David J. Abitz Title: CIO/Managing Partner 1 Amended Exhibit A to the Distribution Agreement Fund Names Separate Series of Trust for Professional Managers Name of Series Date Added Convergence Core Plus Fund Convergence Opportunities Fund on or after October 24, 2013 2
